Citation Nr: 1735225	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  10-37 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for bronchitis.  

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).  

4.  Entitlement to service connection for pansinusitis (claimed as sinusitis).  

5.  Entitlement to service connection for diverticulitis.  

6.  Entitlement to service connection for bilateral shoulder degenerative joint disease (DJD).  

7.  Entitlement to service connection for residuals of malaria.  

8.  Entitlement to service connection for a low back disability.  

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty with the United States Air Force from September 1953 to September 1981.  The Veteran received the Vietnam Service Medal and the Vietnam Campaign Medal, among other medals.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Due to the location of the Veteran's residence, jurisdiction of his appeal is now with the RO in Waco, Texas.  

The Board notes that prior to his current representation, the Veteran was represented by The American Legion.  VA received a signed VA Form 21-22 in July 2015, changing representation from The American Legion to the Texas Veterans Commission.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The issues of entitlement to service connection for bronchitis, diverticulitis, sinusitis, and residuals of malaria are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The currently demonstrated bilateral hearing loss disability is shown as likely as not to have been due to the Veteran's exposure to harmful noise levels in service.  

2.  The Veteran's COPD did not manifest during service and is not otherwise due to active service.  

3.  The preponderance of the competent and credible evidence indicates that the Veteran's current bilateral shoulder condition began years after his active military service and was not caused by any incident of service.  

4.  The Veteran does not have a current disability of the back that manifested during, or as a result of, active military service, nor does he have a current disability of the back that was caused by, or aggravated by, a service-connected disability.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his disability manifested by bilateral hearing loss is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2016).  

2.  The criteria for service connection for COPD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2016).  

3.  The criteria for service connection for bilateral shoulder DJD have not been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  

4.  The criteria for service connection for a back disability have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA has completed the necessary steps in order to meet its duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  
Accordingly, the duties to notify and assist are met.  

II.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  

In addition, for certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2014); 38 C.F.R. § 3.309, 3.309(a).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  
A.  Bilateral Hearing Loss

The Veteran asserts that his exposure to loud noise while in service caused the development of his bilateral hearing loss.  The Veteran's DD Form 214 indicates that his military occupational specialty (MOS) was pilot and missile launch officer.  At the May 2017 hearing, the Veteran testified that he was a pilot during service, and that in his role, he flew jet engines, which had a very loud whine noise to the engine.  He further testified that he was issued hearing protection, but did not use them due to safety issues, as there had been instances where the ground crew would walk into a jet that was running.  The Veteran indicated that he started flying in 1954, and then in 1963, he went into the missile program.  The Veteran further indicated that he noticed hearing problems during his period of service.  

In addition to the above-noted legal authority, the Board notes that the threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).  Hearing loss disability claims are governed by 38 C.F.R. § 3.385.  

The regulation provides that hearing loss is a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater.  38 C.F.R. § 3.385.  

Alternatively, a hearing loss disability can be established by auditory thresholds for at least three of those frequencies at 26 decibels or greater or by speech recognition scores under the Maryland CNC Test at less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran's service treatment records reflect that, during his pilot training examination in October 1953, pure tone thresholds were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
-
15
LEFT
5
5
10
-
5

On the June 1981 separation examination, pure tone thresholds were as follows:  



HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
5
10
LEFT
0
0
0
5
10

As indicated, no significant threshold shifts were noted at any frequencies.  The service treatment records do not reflect any complaints of hearing changes.  

While there is no evidence of chronic bilateral hearing loss in service, the absence of in-service evidence of bilateral hearing loss disability is not fatal to the claim.  
See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

During the VA examination in June 2009, the Veteran reported that his hearing loss began over 35 years ago and was gradual in nature.  He further reported that he served in the Air Force for 28 years and was exposed to excessive noise due to his placement as a pilot and in combat in Vietnam.  The Veteran denied occupational or recreational noise exposure as a civilian.   

On audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
25
25
25
LEFT
20
20
30
30
30

Based on the findings, the VA examiner opined that the Veteran's hearing loss was not due to or caused by military noise exposure.  The examiner noted that all of the hearing exams conducted while the Veteran was in service showed normal hearing bilaterally.  

During the May 2017 hearing, the Veteran testified that he was exposed to loud noise during service, as he was a pilot.  He reported that due to safety issues, he did not use the provided hearing protection.  The Veteran further testified that he noticed hearing problems while he was in service.  

The Veteran's service treatment records do not document the occurrence of, or treatment for, any specific incident of acoustic trauma.  However, the Veteran is competent to assert the occurrence of an in-service injury, to include in-service noise exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  

In this regard, the Veteran reported being exposed to loud noise during service, as his MOS was pilot, requiring exposure to extremely noisy jet engines.  

Given the circumstances of the Veteran's duties in service, the Board finds that he was likely exposed to significant levels of hazardous noise during service.  Thus, the Board accepts the Veteran's assertions as credible.  See 38 U.S.C.A. § 1154.  

With regard to the VA examiner's opinion that the Veteran's bilateral hearing loss was not related to service, the Board notes that, in Dalton v. Nicholson, 21 Vet. App. 23 (2007), it was determined that an examination was inadequate where - similar to the June 2009 VA examiner - the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.  Moreover, the VA examiner of record also appeared to discount the Veteran's report of having hearing loss since service.  

Based on a careful review of the record, the Board finds the evidence to be in relative equipoise in showing that the current bilateral hearing loss disability as likely as not had its clinical onset following his exposure to a pattern of excessive and harmful noise levels incident to the Veteran's duties during service.  

The Board finds the Veteran's lay statements regarding onset of bilateral hearing loss to be credible evidence consistent with his in-service duties and experiences in service in Vietnam and of greater probative value than the opinion of the VA examiner of record.  See Buchanan, 452 F.3d at 1335; see also 
Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).  

Therefore, in resolving all reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss is warranted.  

The competent, credible and persuasive evidence places the onset of the Veteran's hearing loss in service.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  See 38 U.S.C. § 5107(b) regarding reasonable doubt 

B.  Chronic Obstructive Pulmonary Disease (COPD)

The Veteran contends that he is entitled to service connection for COPD.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran does not suffer from COPD that manifested during, or as a result of, active military service, or, a disability that was either caused by or aggravated by a service-connected disability.  As such, the claim of entitlement to service connection for COPD is not warranted.  

The Veteran's service treatment records do not reflect that he suffered COPD during active military service.  In the Veteran's June 1981 separation examination report, the examiner did not make any note of issues related to COPD.  Further, the Veteran noted that he was in excellent health.  As such, the service treatment records fail to demonstrate that the Veteran suffered from COPD at the time of his separation from active duty.  

Likewise, post-service treatment records fail to reflect that the Veteran suffered from COPD, or chronic symptomatology, within one year of his separation from active duty.  

In a private treatment record dated January 2006, a private physician with the initials K.S. noted that the Veteran reported being diagnosed with COPD approximately six years ago in 2000.  The private physician also noted that the Veteran had a 35-year history of smoking one-and-a-half to two packs of cigarettes per day, and that he quit 20 years ago.  

The record also contains treatment notes dated September 2007 of a private physician with the initials E.L. that also show that the Veteran suffered from COPD.  Dr. E.L. indicated that the Veteran's COPD was mild and stable.  She also noted that the Veteran had a significant cigarette smoking history.  

Neither of the private physicians suggested any relationship between the Veteran's COPD and military service, nor did they suggest that the Veteran's symptoms relating to COPD had been chronic since within one year of separation from active duty.  Both, however, noted the Veteran's history of cigarette smoking.  

As demonstrated, the competent and credible post-service evidence does not reflect that the Veteran suffers from a current disability of COPD that manifested during, or as a result of, active military service, or, that he currently suffers from COPD that was caused by, or aggravated by, a service-connected disability.  Both of the private physicians emphasized the Veteran's long history of cigarette smoking.  Furthermore, the Veteran did not develop significant complaints related to COPD until 2000, more than one year after separation from service.  Therefore, the preponderance of the evidence of record demonstrates that the Veteran does not currently suffer from COPD that manifested during, or as a result of, active military service.  

C.  Bilateral Shoulder Degenerative Joint Disease (DJD)

The Veteran contends that he is entitled to service connection for a bilateral shoulder disability.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran does not suffer from a bilateral shoulder disability that manifested during, or as a result of, active military service, or, a disability that was either caused by or aggravated by a service-connected disability.  As such, the claim of entitlement to service connection for a bilateral shoulder disability is not warranted.  

The Veteran's service treatment records do not reflect that he suffered a chronic injury of the shoulders during active military service.  In the Veteran's June 1981 separation examination report, the examiner did not make note of any issues related to the shoulders.  Further, the Veteran noted that he was in excellent health.  As such, the service treatment records fail to demonstrate that the Veteran suffered from a chronic disability of the shoulders at the time of his separation from active duty.  

Likewise, post-service treatment records fail to reflect that the Veteran suffered from a chronic disability of the shoulders, or chronic symptomatology, within one year of his separation from active duty.  

In private treatment records dated June 2008, a private physician with the initials of G.H. noted that the Veteran's injury to the shoulders occurred in May 2008.  Moreover, upon examination of the Veteran's shoulders, Dr. G.H. opined that the Veteran's prognosis at the time of discharge was good.  

In addition, consistent with Dr. G.H.'s notation that the Veteran's injury to the shoulders occurred in May 2008, in private treatment records dated July 2008, the report indicates that injury to the Veteran's shoulder happened about two months prior.  Thus, the evidence of record indicates that the Veteran developed significant shoulder complaints in 2008, nearly 27 years after service.  

None of the private medical reports suggest any relationship between the Veteran's bilateral shoulder disability and military service, nor did they suggest that the Veteran's symptoms relating to a shoulder disability had been chronic since within one year of separation from active duty.  

The Board finds that due to the passage of time from the Veteran's separation from active service to the time the Veteran developed significant shoulder complaints in 2008, the Veteran does not suffer from a current disability of the shoulders that manifested during, or as a result of, active military service, or, that he currently suffers from a disability of the shoulders that was caused by, or aggravated by, a service-connected disability.  

D.  Back Disability

The Veteran asserts that he has a current back disability that is related to a back injury incurred during service.  

The Veteran's service treatment records show that he complained of minor back pain in November 1967.  No chronic residual disability is shown to have resulted from that condition during service, or at any time thereafter.  Furthermore, the Veteran's June 1981 separation examination does not make any note of complaints related to back pain.  The Veteran reported that he was in excellent health.  

Following discharge, the next record associated with the Veteran's claimed back condition is a private treatment record dated February 2003.  A private physician's note from February 2003 states that the Veteran denied any back pain.  

In May 2008, a private physician note by a physician with the initials of L.P. indicates that X-rays were taken of the Veteran's cervical spine.  Dr. L.P. noted that the X-rays revealed mild to moderate disc space narrowing at C5-6; mild anterior spur formation at C3, more than C5 and C6; mild to moderate narrowing of the intervertebral foramen at C4-5 on the right with mild to moderate narrowing at C5-6 on the right.  On the left, mild narrowing at the C3-4, C4-5, and C5-6 levels.  Dr. L.P. indicated that the Veteran's back disability was due to cervical pain; a formal diagnosis was not provided.  

The Board finds that due to the passage of time from the Veteran's separation from active service to the time the Veteran developed significant back complaints in 2008, the Veteran does not suffer from a current disability of the back that manifested during, or as a result of, active military service, or, that he currently suffers from a disability of the back that was caused by, or aggravated by, a service-connected disability.  

While the Veteran believes that his current COPD, bilateral shoulder disability, and back disability are related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion with regard to any of these claimed disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnoses or etiology of his claimed disabilities are matters that are not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnoses or etiology of his claimed disabilities are not competent medical evidence.  Moreover, whether the injuries incurred in service are in any way related to his current disabilities is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current disabilities is not competent medical evidence.  The Board finds the opinion of the examiners of record to be significantly more probative than the Veteran's lay assertions.  

The preponderance of the evidence demonstrates that the Veteran does not suffer from a current disability related to a bilateral shoulder disability, or a back disability that was either caused by, or aggravated by, a service-connected disability.  As previously stated, post-service evidence does not reveal that the Veteran suffered a chronic residual disability related to COPD, a bilateral shoulder disability, or a back disability during service, or at any time following service.  

For the foregoing reasons, the preponderance of the evidence is against the claims for COPD, a bilateral shoulder disability, and a back disability.  The benefit-of the-doubt doctrine is therefore not applicable, and the Veteran's claims of entitlement to service connection for these disabilities must be denied.  See 38. U.S.C.A. 
§ 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.  

Entitlement to service connection for chronic obstructive pulmonary disease (COPD) is denied.  

Entitlement to service connection for bilateral shoulder degenerative joint disease (DJD) is denied.  

Entitlement to service connection for a low back disability is denied.  


REMAND

The Board finds that additional development on the claims for service connection for bronchitis, sinusitis, diverticulitis, and residuals of malaria is warranted.  

A.  Bronchitis, Sinusitis, and Diverticulitis

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  
38 U.S.C.A. § 5103A(d) (West 2014); McClendon v. Nicholson 20 Vet. App. 
79 (2006).  

The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McClendon, 20 Vet. App. at 83.  

With regard to the claim for bronchitis, the service treatment records show that the Veteran suffered from episodes of coughing.  In May 1958, the examiner noted that the Veteran had a moderate cough.  In November 1965, the Veteran coughed severely during the examination, and he was diagnosed with bronchitis.  

Post-service private treatment records show that the Veteran had a history of a persistent cough.  In January 2000, a private physician with the initials of D.T. provided a diagnosis of bronchopulmonary infiltrates.  

Also, during the May 2017 hearing, the Veteran testified that he was exposed to fuel vapors and poor air quality during his active service as a pilot.  As such, the Veteran inhaled these vapors and any air pollution as a result of his role as a pilot.  

The record does not provide a medical opinion as to whether there is a link between the Veteran's active service and the claimed disability of bronchitis.  

Turning to the claim for sinusitis, service treatment records dated January 1966 indicate that the Veteran suffered from acute sinusitis.  In June 1966, it was noted that the paranasal sinuses were well aerated and clear.  There was no evidence of mucosal thickening.  However, in October 1967, it was noted that nodular areas of mucosal thickening were seen in the lower portions of both maxillary sinuses.  

In post-service private treatment records dated February 2000, a private physician with the initials of E.L. diagnosed the Veteran with chronic, mild to moderate pansinusitis.  However, in a subsequent private treatment record dated February 2007, a private physician with the initials of K.S. diagnosed the Veteran with acute sinusitis, and further indicated that the Veteran's condition was improving.  As such, there is conflicting evidence with regard to whether the Veteran suffers from chronic or acute sinusitis.  Moreover, the record does not provide a medical opinion as to whether there is a link between the Veteran's active service and the claimed disability of sinusitis.  

With regard to the claim for diverticulitis, service treatment records dated June 1973 show that the Veteran was diagnosed with this condition.  At that time, the examiner noted that there was a single diverticulum in the transverse colon and one in the cecum.  Based on those findings, the examiner provided a diagnosis of diverticulosis.  

In post-service private treatment records dated February 2005, a private physician with the initials of R.M. diagnosed the Veteran with diverticulitis and benign colon polyp.  The record does not provide a medical opinion as to whether there is a link between the Veteran's active service and the claimed disability of diverticulitis.  

As indicated, with regard to the claims for bronchitis, sinusitis, and diverticulitis, the record does not provide a medical opinion as to whether there is a link between the Veteran's active service and any of these claimed disabilities.  Further, the record shows that the Veteran has not been provided a VA examination for any of these claimed disabilities.  

Given the Veteran's assertions and the fact that he has not been afforded a VA examination for bronchitis, sinusitis, or diverticulitis, and the Board lacks the medical expertise to provide an opinion as to any of these claimed conditions, remand for a VA examination for bronchitis, sinusitis, and diverticulitis is warranted. 

B.  Residuals of Malaria

The record suggests that the Veteran wished to withdraw the claim for entitlement to service connection for residuals of malaria.  As the Veteran's intent on this matter is unclear, remand for clarification as to the Veteran's intent regarding this issue is necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.  

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any acquired respiratory condition.  The Veteran's claims file and a copy of this remand should be provided to the examiner and the examination report should reflect that these items were reviewed.  The examiner is asked to perform all indicated tests and studies and provide an opinion as to the following:

(a) Identify all current respiratory conditions associated with the Veteran.

(b) Is it at least as likely as not that any identified respiratory condition manifested during, or as a result of, active military service?

A full rationale must be provided for any opinion offered.  If an opinion cannot be offered without resort to mere speculation, the examiner must indicate why this is the case and indicate what additional evidence, if any, would allow for a more definitive opinion.  

3.  The Veteran should also be scheduled for a VA examination before an appropriate physician to determine the etiology of any sinus disorder.  The Veteran's claims file and a copy of this remand should be provided to the examiner and the examination report should reflect that these items were reviewed.  The examiner is asked to perform all indicated tests and studies and provide an opinion as to the following:
(a) Identify all current sinus conditions associated with the Veteran.

(b) Is it at least as likely as not that any identified sinus condition manifested during, or as a result of, active military service?

A full rationale must be provided for any opinion offered.  If an opinion cannot be offered without resort to mere speculation, the examiner must indicate why this is the case and indicate what additional evidence, if any, would allow for a more definitive opinion.  

4.  The Veteran should also be scheduled for a VA examination before an appropriate physician to determine the etiology of any colon disorder.  The Veteran's claims file and a copy of this remand should be provided to the examiner and the examination report should reflect that these items were reviewed.  The examiner is asked to perform all indicated tests and studies and provide an opinion as to the following:

(a) Identify all current colon conditions associated with the Veteran.

(b) Is it at least as likely as not that any identified colon condition manifested during, or as a result of, active military service?

A full rationale must be provided for any opinion offered.  If an opinion cannot be offered without resort to mere speculation, the examiner must indicate why this is the case and indicate what additional evidence, if any, would allow for a more definitive opinion.  

5.  Finally, send a letter to the Veteran and his representative requesting clarification as to whether he wishes to proceed with the claim for entitlement to service connection for residuals of malaria.  

6.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND so as to help avoid future remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

7.  After completing all indicated development, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the benefits sought on appeal are not granted, the Veteran should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is remanded to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


